Citation Nr: 0923987	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the Veteran is competent to handle Department of 
Veterans Affairs (VA) funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1980 to 
August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The Veteran failed to report for a 
hearing at the Board in September 2005.  The Board remanded 
the case to the RO for additional development in October 
2007.


FINDING OF FACT

The Veteran lacks the mental capacity to manage his own 
affairs.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 
3.353(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  A decision as to 
incompetency may be made by the RO, subject to appeal to the 
Board.  See 38 C.F.R. § 3.353(b).  Unless the medical 
evidence is clear, convincing, and leaves no doubt as to the 
person's incompetency, the RO will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).  There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.

The Board has reviewed the evidence of record and concludes 
that the Veteran is not competent to handle the disbursement 
of VA benefits.  In so finding, the Board acknowledges the 
presumption in favor of competency.  38 C.F.R. § 3.353(d).  
Here, however, the evidence overwhelmingly supports a finding 
of incompetence.

The Veteran had been found by the RO to be incompetent in 
April 2001 after a VA psychiatrist had written the RO a 
letter in January 2001 indicating that the Veteran was 
spending large sums of money within three days after 
receiving his compensation.  He was homeless and unemployed, 
and it was felt that his behavior could put him in danger of 
being harmed.  There had also been a November 2000 VA 
hospital report showing schizophrenia treatment.  A fiduciary 
was established.

The current RO determination of March 2004 came after the 
Veteran requested that he be considered competent in July 
2003.  He argues that he is competent and indicates that he 
has completed drug and alcohol programs, makes all of his 
appointments, takes his medications every day, and pays his 
bills on time.

In October 2007, a VA psychiatrist indicated that the Veteran 
had been stable on medication and clean and sober for the 
last 4 years, and that he had been managing his money well at 
that time without any problems.  The psychiatrist did not 
mention that the Veteran had a fiduciary managing his funds 
for him.  She stated that the Veteran was competent at this 
time to handle his own money.  

A VA field examination was conducted in June 2008.  The 
Veteran, his son, and his fiduciary were interviewed.  The 
report indicates that the Veteran had been calling his 
fiduciary for more money.  The Veteran's income and expenses 
were noted and it was found that he had an extra $1100 to 
$1375 per month to do what he needed to do.  The examiner 
found that the needs of the Veteran were being well met.  The 
examiner indicated that based on his observations of the 
Veteran, it was his opinion that the Veteran did not have the 
capacity to prudently manage his funds but continued to 
require the assistance of a fiduciary to pay his bills.  

A VA psychiatric examination was conducted in October 2008.  
At that time, the examiner reviewed the Veteran's claims 
folder.  The Veteran indicated that he thought people could 
read his mind at times, and that he could foretell the future 
at times.  He heard voices.  He indicated that something told 
him that he would not have any problems in 5 years.  He felt 
this because a month ago, he had had some teeth removed and 
he felt better.  He acknowledged regular auditory 
hallucinations and indicated that there were 136 days in the 
year.  The examiner noted that the Veteran showed evidence of 
disorganized thought in his mental status testing that would 
prevent adequate concentration for all but the most menial 
tasks.  She noted that the Veteran wanted to buy a car but 
did not have a driver's license, and that he probably could 
have already bought a car with his current level of funding.  
He had lost his driver's license due to driving under the 
influence (DUI) citations.  He stated that to get his license 
back, he would have to go to DUI school, but that there was 
lots of paperwork for that.  The examiner noted that in 
outpatient treatment, the Veteran had been told repeatedly 
that he needed to get his driver's license before getting a 
car.  The examiner noted that in going over the Veteran's 
income and expenses, the Veteran did not have a good 
appreciation of his current income, as he had failed to 
include income from the Social Security Administration.  
Also, his home was in foreclosure related to his inability to 
weigh financial alternatives at the time the home was 
purchased.  The examiner stated that this was obviously of 
some concern.  Based on the recent evidence of mishandled 
funds, ongoing psychiatric symptoms, and a failure to make a 
meaningful accounting of some of his income and expenses, and 
the unrealistic spending plans, the examiner found the 
Veteran to lack the capacity to manage his funds currently.  
The examiner had reviewed the statement of the VA physician 
from October 2007.  

The VA physician who wrote the October 2007 letter wrote 
another one in April 2009.  In it, she indicated that the 
Veteran had been stable on medication and clean and sober for 
the last 5 years, and that he seemed to be managing his money 
well at that time without any major problems.  The 
psychiatrist did not mention that the Veteran had a fiduciary 
managing his funds for him.  She stated that the Veteran was 
competent at this time to handle his own money.  

While the VA physician in October 2007 and April 2009 
indicated that the Veteran was competent to handle money, 
there is no indication that she knew that he had a fiduciary.  
She apparently did not have the information concerning his 
income, expenses, spending, and home foreclosure which was 
revealed in documents after her October 2007 letter.  The 
field examiner and the VA examiner in October 2008 both 
concluded that the Veteran lacked the capacity to manage his 
funds currently.  The field examiner concluded that based on 
his observations, and the October 2008 VA examiner provided 
reasons for her conclusion, which was based on an examination 
of the Veteran as well as a review of relevant evidence in 
the claims folder including his VA medical records and the 
field examination report.  The October 2008 VA examination 
report is given the most weight.  See Prejean v. West, 13 
Vet. App. 444 (2000) (factors for determining probative value 
of medical opinions include their thoroughness and detail, 
whether they discussed why contrary opinions were not 
persuasive, and the opinion-writer's access to relevant 
records).  The Veteran's arguments in favor of his competence 
are not persuasive.  They tend to prove that he has done 
things, but not that he is competent.  Based on all the 
information of record, the Board concludes that the Veteran 
is not competent to handle his VA funds.  Accordingly, the 
benefit sought on appeal must be denied.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

VA fulfilled its duties to notify the Veteran in the 
development of his claim to establish competency.  VA sent 
the Veteran a letter in November 2003 informing him of the 
evidence necessary to establish competency.  The letter 
notified him of what evidence he was expected to provide, 
what VA would obtain on his behalf, and that he was 
responsible for seeing to it that VA received all evidence 
supporting his claim.  

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2008).  Here, the 
Veteran's statements, his service treatment records,  Social 
Security Administration records, and VA treatment records 
have been associated with the claims folder.  He has been 
afforded a VA field examination and a VA psychiatric 
examination during the course of the claim, and the reports 
are in the claims folder.  VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

The Veteran is not competent to handle disbursement of funds, 
and the claim is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


